Title: William Lambert to Thomas Jefferson, 27 July 1819
From: Lambert, William
To: Jefferson, Thomas


          
            Sir,
            City of Washington, July 27th 1819.
          
          The certificate with which I was favored, relative to my conduct as a clerk in the department of State, while you acted as head of that department, has been unfortunately lost, with some other papers of value to me. It is with regret, that I am obliged to state a circumstance that may be justly construed into a want of due care in the preservation of those papers. Relying on the friendship I have ever received from you, permit me to request a renewal of that certificate,.—As far as I can now recollect, I entered into the service of the department of State, in November, 1790, and left it some time in the month of October, 1792.
          
            I have the honor to be, Your most Obt servt
            William Lambert.
          
        